                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 KEITH LA’DALE PORTER                                                 PETITIONER

 v.                                                 CAUSE NO. 1:19CV434-LG-JCG

 JOE ERRINGTON,
 Superintendent of South
 Mississippi Correctional
 Institution                                                         RESPONDENT

         ORDER ADOPTING REPORT AND RECOMMENDATIONS
         AND GRANTING RESPONDENT’S MOTION TO DISMISS

      BEFORE THE COURT is the [14] Report and Recommendation entered by

United States Magistrate Judge John C. Gargiulo on March 9, 2020. Judge

Gargiulo recommends that the [10] Motion to Dismiss filed by the respondent, Joe

Errington, should be granted because the petitioner’s claims are procedurally

barred. The petitioner has not filed an objection to the Report and Recommendation

and the time for filing an objection has expired.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”) In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Gargiulo’s Report and Recommendation is neither clearly erroneous nor
contrary to law. The respondent’s Motion to Dismiss is granted, and the petitioner’s

petition for a writ of habeas corpus is dismissed with prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED the [14] Report and

Recommendation entered by United States Magistrate Judge John C. Gargiulo is

ADOPTED as the opinion of the Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [10] Motion to

Dismiss filed by the respondent is GRANTED. The petition for writ of habeas

corpus is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 9th day of April, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
